Citation Nr: 1531195	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-43 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus and associated complications including erectile dysfunction, hypertension, peripheral neuropathy, bilateral upper and lower extremities, eye problems, and amputation of the left leg, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to March 1966 .  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In his substantive appeal, the Veteran requested a Board hearing at the RO.  A hearing was scheduled for October 2012, but the Veteran failed to appear.  Notice of the hearing was sent to the address listed by the Veteran on his appeal.  As the Board has received no request for postponement or good cause for the Veteran's failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Board acknowledges an appellate brief from the Veteran's representative concerning the issue of service connection for bilateral hearing loss.  However, that issue is not on appeal and is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an October 2012 statement the Veteran reports that he docked in Da Nang harbor in the Republic of Vietnam at some point during 1966 and went ashore while serving aboard the USS Floyd B. Parks.  A memorandum from the Joint Services Records Research Center, (JSRRC) as well as online military historical records submitted by the Veteran indicates that the Parks was not present in the waters of Vietnam while the Veteran was aboard in 1966.  However, records also indicate that the Parks was present in Vietnamese waters for specific periods during 1965.  As such, the deck logs for those periods should be obtained in order to ascertain whether the Veteran ever set foot in Da Nang, Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from other individuals who have first-hand knowledge of his deployment to Vietnam.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

2.  Deck logs from the USS Floyd B. Parks should be obtained for the following periods in 1965: June 24-July 3; July 19-July 23; August 6-August 30; and September 26-October 21.

3.  Then readjudicate the issue on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

